United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40323
                         Summary Calendar



DWIGHT PERKINS,

                                    Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL DIVISION
COMPANY DEPARTMENTS; UNIVERSITY OF TEXAS MEDICAL BRANCH; KEVIN
MOORE, Senior Warden; Unidentified WESFALL, Assistant Warden;
P.H. BUCHANNAN; P.H. MARIA BERGER; Unidentified KUYKENDALL; RN
DEFOOR; RN SELIGA,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:03-CV-304
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dwight Perkins, Texas prisoner # 669985, appeals the

dismissal of his 42 U.S.C. § 1983 suit, in which he raised Eighth

Amendment claims related to medical problems he suffered after he

was prescribed a drug to which he was allergic.

     Perkins argues that the district court’s denial of appointed

counsel should be reversed because the district court failed to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40323
                                 -2-

apply the “Exceptional[-]Case standard.”     Because exceptional

circumstances were not present, the district court did not abuse

its discretion in refusing to appoint counsel.     See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).     Because Perkins’s

motion for appointment of counsel on appeal fails to make the

required showing, that motion is DENIED.     See id.    Because

Perkins has not met the requirements for obtaining transcripts at

the government’s expense, his motion for transcript at government

expense is also DENIED.   See 28 U.S.C. § 753(f); Harvey v.

Andrist, 754 F.2d 569, 571 (5th Cir. 1985).

     Perkins also argues that the district court erred in denying

his request for an expert witness.   He argues that he timely

requested the district court to appoint an expert witness under

FED. R. EVID. 706 and that, given the complexity of his case, this

court should remand the case to the district court for

appointment of an expert witness.

     Perkins’s request for a medical expert did not meet the

requirements under the Federal Rule of Evidence.       See FED. R.

EVID. 706.   Moreover, it was undisputed that Maria Berger gave

Perkins a drug to which Perkins had a known allergy, and, in

light of that fact, Perkins has not explained what assistance a

medical expert would have had in his case.    Consequently, the

district court’s denial of his request for an expert was not an

abuse of discretion.   See Pedraza v. Jones, 71 F.3d 194, 196-97

n.5 (5th Cir. 1995).
                           No. 04-40323
                                -3-

     Perkins further argues that the district court erred in

denying him permission to have three witnesses appear on his

behalf.   He asserts that a security guard would have testified

that he saw Perkins in the shower area, which was unclean, and

which, Perkins asserts, could have been the cause of a staph

infection from which he now suffers.   He also argues that a nurse

would have testified that she would have ordered that Perkins be

taken to a trauma center for treatment and that an inmate would

have testified regarding Perkins’s pain and suffering.

     The three proposed fact witnesses were cumulative and

unnecessary given that other nurses were slated to testify

regarding Perkins’s medical condition and the fact that his

suffering after receiving the sulfa drug was undisputed.

Consequently, the district court’s denial of Perkins’s request to

present these witnesses was not an abuse of discretion.    See

Gibbs v. King, 779 F.2d 1040, 1047 (5th Cir. 1986).   The judgment

is AFFIRMED.

     AFFIRMED; MOTIONS DENIED.